DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOHNSON MARCANDY,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2440

                           [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Gillen, Judge; L.T. Case Nos. 50-2015-CF-009150-
AXXX-MB, 50-2015-CF-009151-AXXX-MB, 50-2015-CF-009153-AXXX-
MB, 50-2015-CF-009176-AXXX-MB, 50-2015-CF-009178-AXXX-MB, 50-
2016-CF-008355-AXXX-MB, 50-2016-CF-009922-AXXX-MB, 50-2016-
CF-011477-AXXX-MB and 50-2017-CF-000523-AXXX-MB.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.